This proceeding involves a mortgage foreclosure by executory process, and is a companion case with Federal Land Bank v. General Hall, 171 So. 418, this day decided by us. The issues in the two proceedings are identical, with the exception that here no claim is made for taxes paid. The comments given by us in that case are likewise applicable to this foreclosure.
For the reasons assigned in the written opinion of the Hall Case, supra, the order of executory process is reversed as to the miscellaneous charge of 50 cents, and interest thereon. In all other respects it is affirmed.
  Plaintiff shall pay the costs of this appeal. *Page 422